      Case 1:18-cv-01937-VSB-GWG Document 107 Filed 09/01/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
MICHAEL JONES,                                                 :

                          Plaintiff,                         :     ORDER OF SERVICE

        -v.-                                                 :
                                                                   18 Civ. 1937 (VSB) (GWG)
CITY OF NEW YORK, et al.,                                    :

                           Defendants.                       :
------------------------------------------------------------—X

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE
        Plaintiff Michael Jones, currently incarcerated at Sing Sing Correctional Facility, brings

this pro se action under 42 U.S.C. § 1983, alleging that defendants violated his rights between

May 2014 and August 2015, while he was detained at Rikers Island. See Comp., filed March 3,

2020 (Docket # 2), at 7.

        On April 2, 2020, Judge Broderick ordered Jones to inform the Court whether he seeks to

proceed with any or all of his claims against former defendants Jessy Liburd, Yves Gauvin, and

Jorge Villalobos, whom the Court acknowledged may have been erroneously dismissed from the

case. See Opinion and Order of April 2, 2020 (Docket # 93), at 20-21. On May 4, 2020, Jones

submitted a letter response which noted that medical records “confirm that defendant Villalobos

in fact saw” him within the limitations period. Letter from Michael Jones, filed May 4, 2020

(Docket # 94). Judge Broderick required the City to respond to Jones’s letter. Opinion and

Order of April 2, 2020, at 21. On August 11, 2020, the City responded, stating that it did not

object to reinstatement of the claims against Villalobos. Letter from Sharon Sprayregen, filed

August 11, 2020 (Docket # 103), at 2. The City stated that it was not currently representing

Villalobos and was not authorized to waive service on his behalf. Id. Accordingly, the City

provided an address at which Villalobos may be served. Id. The City additionally noted that
        Case 1:18-cv-01937-VSB-GWG Document 107 Filed 09/01/21 Page 2 of 3




“[s]hould claims against Villal[o]bos be reinstated[,] the Law Department would not take

additional discovery.” Id. The Court construes Jones’s letter as a motion to reinstate his claims

against Villalobos and in light of the defendants’ consent, the Court grants Jones’s motion. The

Clerk of Court is therefore directed to reinstate Villalobos as a defendant in the above-captioned

case.

         On May 15, 2018, the Judge Broderick granted Jones’s request to proceed in forma

pauperis. See Order of May 15, 2018 (Docket # 8). Thus, Jones is entitled to rely on the Court

and the U.S. Marshals to effect service. To allow Jones to effect service on defendant Jorge

Villalobos through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S.

Marshals Service Process Receipt and Return form (“USM-285 form”) for this defendant at the

following address:

         Jorge Villalobos
         c/o Gwendolyn Renee Tarver
         PAGNY-Correctional Health Services
         49-04 19th Avenue
         1st Floor
         Astoria, New York 11105

         The Clerk of Court is further instructed to issue a summons and deliver to the Marshals

Service all of the paperwork necessary for the Marshals Service to effect service upon this

defendant of the complaint in this matter (Docket # 2).

         The deadline for service is November 1, 2021.

                                          CONCLUSION
         The Clerk of Court is directed to reinstate Villalobos as a defendant in the above-

captioned case.
     Case 1:18-cv-01937-VSB-GWG Document 107 Filed 09/01/21 Page 3 of 3




       The Clerk of Court is directed to complete the USM-285 form with the address for Jorge

Villalobos as provided above and deliver all documents necessary to effect service to the U.S.

Marshals Service.

       The Clerk of Court is directed to mail a copy of this order to Jones.

       SO ORDERED.

       Dated: September 1, 2021
              New York, New York
